In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-3481
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

NAEEM MAHMOOD KOHLI,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
             No. 14-cr-40038 — J. Phil Gilbert, Judge.
                     ____________________

   ARGUED SEPTEMBER 9, 2016 — DECIDED FEBRUARY 1, 2017
                 ____________________

   Before POSNER, MANION, and WILLIAMS, Circuit Judges.
    MANION, Circuit Judge. Dr. Naeem Kohli, an Illinois physi-
cian who specialized in pain management, was convicted on
multiple counts of prescribing narcotics without a legitimate
medical purpose in violation of § 841(a) of the Controlled Sub-
stances Act. On appeal, he argues that the district court
should have granted his motion for acquittal based on insuf-
ficient evidence. He also challenges the district court’s jury in-
structions and several of its evidentiary rulings at trial.
2                                                    No. 15-3481

    We conclude that the jury’s verdict is supported by suffi-
cient evidence and that the motion for acquittal was properly
denied. We further hold that the district court’s jury instruc-
tions provided a fair and accurate summary of the law, and
that its challenged evidentiary rulings were not an abuse of
discretion. We therefore affirm Dr. Kohli’s conviction.
                       I. BACKGROUND
    Dr. Naeem Kohli was a board-certified neurologist with
extensive training in the treatment of chronic pain. He oper-
ated a private medical practice called the Kohli Neurology
and Sleep Center located in Effingham, Illinois. Irregularities
in the practice eventually caught the attention of federal offi-
cials, and in 2014 Dr. Kohli was indicted on three counts of
healthcare fraud, two counts of money laundering, and ten
counts of illegal dispensation of a controlled substance. Dur-
ing a fifteen-day trial, the jury learned about Dr. Kohli’s pre-
scribing practices from a variety of sources, including law en-
forcement and healthcare professionals, several expert wit-
nesses, and Dr. Kohli’s patients and their family members. Dr.
Kohli also testified in his own defense.
    A. Expert Testimony of Dr. Parran
    Some of the most important testimony came from the gov-
ernment’s expert witness Dr. Theodore Parran, an addiction
specialist and internal medicine physician who has previ-
ously testified for the government in similar prosecutions.
See, e.g., United States v. Chube II, 538 F.3d 693, 698 (7th Cir.
2008). Before trial, Dr. Parran reviewed Dr. Kohli’s patient files
for each of the patients who had received the allegedly unlaw-
ful prescriptions charged in the indictment. Dr. Parran did not
dispute that these patients suffered from legitimate, painful
No. 15-3481                                                      3

medical conditions that might ordinarily warrant treatment
with narcotics. As Dr. Parran explained to the jury, however,
Dr. Kohli’s files reflect that he prescribed narcotics to these pa-
tients under circumstances that were far from ordinary.
    The files showed, for example, that Dr. Kohli routinely
prescribed addictive opioids to patients who had a history of
drug addiction and who were known to be “multi-sourcing,”
or simultaneously obtaining various prescriptions for con-
trolled substances from multiple sources or providers. He
also prescribed early refills, anywhere from a day to several
weeks before the refills were due, to patients who repeatedly
claimed that their narcotics medications had run out or were
lost or stolen. These same patients often had irregular toxicol-
ogy screens in which they tested negative for the drugs that
Dr. Kohli had prescribed, but positive for other drugs (includ-
ing illegal drugs and other controlled substances) that he did
not prescribe. Dr. Kohli’s office also received phone calls from
the Veterans Administration and a certain patient’s family
members reporting that one of his patients was actively abus-
ing drugs. Despite these troubling developments, Dr. Kohli
continued to prescribe highly addictive Schedule II opioids,
such as oxycodone and hydromorphone, on a regular basis.
   According to Dr. Parran, Dr. Kohli’s prescriptions under
these circumstances offered no medical benefit and were in
some cases simply “inconceivable” from a clinical standpoint.
Ultimately, based on his review of the relevant patient files,
Dr. Parran concluded that the prescriptions identified in the
indictment were inconsistent with the usual course of profes-
sional practice and had no legitimate medical purpose.
4                                                    No. 15-3481

    B. Other Evidence regarding Dr. Kohli’s Prescribing
       Practices
    Dr. Kohli’s patients testified that he charged $350 per office
visit to obtain a prescription for a controlled substance. Pa-
tients who did not have insurance, or who had insurance but
were visiting early to obtain an early refill, paid the entire fee
out of pocket. Dr. Kohli also traveled from his office once a
month to see additional patients at Richland Memorial Hos-
pital. The director of physician services at that hospital testi-
fied that she noticed Dr. Kohli’s prescriptions for controlled
substances were already filled out before he saw his patients
there. She also observed that Dr. Kohli would see about 30 pa-
tients in 90 minutes.
    C. Cross-Examination and Impeachment of Dr. Kohli
    For four days, Dr. Kohli testified about his medical prac-
tice and insisted that he prescribed narcotics in a good-faith
effort to help manage his patients’ chronic pain. At one point,
on direct examination, he also testified that no patient had
ever died under his care: “Have you ever had a patient die
under your care? No, sir.” He reiterated the point the follow-
ing day, again on direct examination. Faced with this unex-
pected claim, the government decided to investigate; it
checked with the local coroner’s office and found that a pa-
tient named Kenneth Kramer had died of an accidental over-
dose while under Dr. Kohli’s care in 2006.
    In light of this new information, the government pro-
ceeded to impeach Dr. Kohli on cross-examination by ques-
tioning his earlier testimony that no patient had ever died un-
der his care. When Dr. Kohli answered as before, the govern-
No. 15-3481                                                              5

ment asked him if he remembered his patient Kenneth Kra-
mer. Dr. Kohli replied that he did not. The district court then
stopped the government’s line of questioning and ordered it
to give opposing counsel the materials it had obtained from
the coroner’s office before the questioning could resume.
    After the defense reviewed the materials overnight, the
government resumed its impeachment the next day by asking
Dr. Kohli (over the defense’s objection) if he remembered that
a patient named Kenneth Kramer had died of an accidental
overdose while under his care. Dr. Kohli responded that he
did not know about Kramer’s death until he received the ma-
terials from the government the day before. 1 The government
did not introduce the materials from the coroner’s office into
evidence, but limited its impeachment to questioning Dr.
Kohli on cross-examination and was bound by Dr. Kohli’s an-
swers by order of the district court.
    D. Jury Instructions and Verdict
    At the close of the evidence, Dr. Kohli moved for acquittal
on grounds that the government had failed to present suffi-
cient evidence to sustain a conviction. The district court de-
nied the motion and submitted the case to the jury. The court
instructed the jury to render a conviction only if it found, be-
yond a reasonable doubt, that Dr. Kohli intentionally pre-
scribed controlled substances outside the usual course of pro-
fessional practice and without a legitimate medical purpose:
        In order for you to find the Defendant guilty of
        a charge of causing the illegal dispensation of a


    1 Dr. Kohli also testified, however, that the coroner’s office had con-
tacted him after Kramer’s death to confirm that Kramer was his patient.
6                                                No. 15-3481

      Schedule II controlled substance, the Govern-
      ment must prove the following elements be-
      yond a reasonable doubt as to the charge that
      you are considering:
      1: That the Defendant knowingly caused to be
         dispensed the controlled substance alleged
         in the charge you are considering;
      2: That the Defendant did so by intentionally
         prescribing the controlled substance outside
         the usual course of professional medical
         practice, and not for legitimate medical pur-
         pose; and
      3: That the Defendant knew that the substance
         was some kind of a controlled substance.
   The court further instructed the jury to consider the nor-
mative standards of professional medical care when evaluat-
ing whether Dr. Kohli’s conduct deviated from the usual
course of professional practice:
      In determining whether Defendant’s conduct
      was outside the usual course of professional
      medical practice, you should consider the testi-
      mony you have heard relating to what has been
      characterized during the trial as the norms of
      professional practice. You should consider the
      Defendant’s actions as a whole, the circum-
      stances surrounding them, and the extent of se-
      verity of any violations of professional norms
      you find the Defendant may have committed.
  Finally, the court cautioned the jury not to convict Dr.
Kohli if it found that he acted in good faith:
No. 15-3481                                                  7

      [T]he Defendant may not be convicted if he dis-
      penses or causes to be dispensed controlled sub-
      stances in good faith to patients in the usual
      course of professional medical practice. Only
      the lawful acts of a physician, however, are ex-
      empted from prosecution under the law. The
      Defendant may not be convicted if he merely
      made an honest effort to treat his patients in
      compliance with an accepted standard of prac-
      tical practice. . . . Good faith in this context
      means good intentions and the honest exercise
      of good professional judgment as to the pa-
      tient’s medical needs.
    The jury ultimately convicted Dr. Kohli on seven counts of
illegally dispensing Schedule II controlled substances, in vio-
lation of 21 U.S.C. § 841(a), and acquitted him on the remain-
ing eight counts charged in the indictment. Dr. Kohli was sen-
tenced to 24 months in prison and ordered to pay a fine of
$10,000.
                       II. DISCUSSION
    Dr. Kohli’s primary argument on appeal is that the district
court should have granted his motion for acquittal based on
insufficient evidence. He also argues that the district court
erred by permitting Dr. Parran to testify to legal conclusions
in violation of Federal Rule of Evidence 704, and by permit-
ting the government to impeach him on cross-examination re-
garding the death of his former patient Kenneth Kramer.
Lastly, he contends that the district court’s jury instructions
conflated the standards for civil and criminal liability and
thus permitted the jury to convict him based on a finding of
mere civil malpractice. We address each argument in turn.
8                                                    No. 15-3481

    A. Motion for Acquittal
    Dr. Kohli asserts that he was entitled to acquittal because
the evidence did not establish that he intentionally engaged
in any unlawful conduct. We review a district court’s denial
of a motion for acquittal de novo. United States v. Vallar, 635
F.3d 271, 286 (7th Cir. 2011).
    A motion for acquittal should be granted “only where ‘the
evidence is insufficient to sustain a conviction.’” United States
v. Jones, 222 F.3d 349, 351–52 (7th Cir. 2000) (quoting Fed. R.
Crim. P. 29(a)). When considering the sufficiency of the evi-
dence, “[w]e view the evidence in the light most favorable to
the government and will overturn a conviction only if the rec-
ord contains no evidence from which a reasonable juror could
have found the defendant guilty.” United States v. Longstreet,
567 F.3d 911, 918 (7th Cir. 2009); see also Jones, 222 F.3d at 352
(“[A]s long as any rational jury could have returned a guilty
verdict, the verdict must stand.”). When challenging a convic-
tion based on sufficiency of the evidence, a defendant bears a
“heavy” burden that is “‘nearly insurmountable.’” United
States v. Moses, 513 F.3d 727, 733 (7th Cir. 2008).
    To convict a prescribing physician under § 841(a) of the
Controlled Substances Act, the government must prove that
the physician knowingly prescribed a controlled substance
outside the usual course of professional medical practice and
without a legitimate medical purpose. United States v.
Pellmann, 668 F.3d 918, 923 (7th Cir. 2012); Chube II, 538 F.3d at
698; 21 C.F.R. § 1306.04(a). In other words, the evidence must
show that the physician not only intentionally distributed
drugs, but that he intentionally “act[ed] as a pusher rather
than a medical professional.” See Chube II, 538 F.3d at 698; see
also United States v. Moore, 423 U.S. 122, 138–43 (1975).
No. 15-3481                                                     9

    In this case, the government presented ample evidence es-
tablishing that Dr. Kohli intentionally abandoned his role as a
medical professional and unlawfully dispensed controlled
substances with no legitimate medical purpose. Indeed, Dr.
Kohli’s own patient files (introduced through the testimony of
Dr. Parran) showed that he regularly prescribed highly addic-
tive and potentially dangerous Schedule II opioids to patients
who (1) had a known history of drug abuse; (2) repeatedly
sought early refills based on dubious claims that their medi-
cations had disappeared; (3) frequently “multi-sourced” their
prescriptions by simultaneously obtaining additional quanti-
ties of controlled substances from other providers; and (4) dis-
played alarmingly irregular toxicology results suggesting
both obvious drug abuse and possible secondary dealing.
Based on this evidence, a reasonable jury could infer that Dr.
Kohli knowingly prescribed controlled substances to patients
who were misusing the prescriptions, and thus that he delib-
erately made the prescriptions outside the ordinary scope of
professional practice and with no acceptable medical justifi-
cation.
    To be sure, Dr. Kohli presented conflicting evidence, in-
cluding his own testimony, indicating that he made the chal-
lenged prescriptions in a good-faith medically appropriate ef-
fort to manage his patients’ chronic pain. But the jury was not
required to believe that evidence, and we will not supplant
the jury’s credibility findings on appeal. See United States v.
Griffin, 84 F.3d 912, 927 (7th Cir. 1996); United States v. Curry,
79 F.3d 1489, 1497 (7th Cir. 1996) (“[Q]uestions of credibility
are solely for the trier of fact.”); United States v. Nururdin, 8
F.3d 1187, 1194 (7th Cir. 1993) (“As an appellate court, we ‘will
not reweigh the evidence or judge the credibility of witnesses
when reviewing the sufficiency of the evidence.’”).
10                                                         No. 15-3481

    Dr. Kohli also argues that his case should not have gone to
a jury because, unlike in the typical “pill-mill” prosecution,
the evidence here convincingly established that the relevant
prescriptions were given exclusively to patients who suffered
from documented medical conditions associated with chronic
pain. Since the evidence also showed that these same patients
exhibited addictive behaviors, Dr. Kohli contends that the
jury must have convicted him based on an erroneous belief
that the Controlled Substances Act categorically criminalizes
prescribing narcotics to patients who happen to suffer from
addiction disorder in addition to chronic pain.
    This argument misses the mark. The issue before the jury
was not simply whether Dr. Kohli prescribed narcotics to
drug addicts. That, in itself, is certainly not a violation of the
Controlled Substances Act. 2 Rather, the issue was whether he
deliberately prescribed outside the bounds of medicine and
without a genuine medical basis. As discussed above, the gov-
ernment presented substantial evidence that Dr. Kohli inten-
tionally prescribed narcotics to patients that he knew were
misusing the prescriptions rather than legitimately using
them to treat pain. A rational jury could thus conclude that
those prescriptions were essentially non-medical in nature
and served no legitimate medical purpose—regardless of



     2Indeed, certain controlled narcotics are commonly used to treat nar-
cotic addiction. See Drugs.com https://www.drugs.com/suboxone.html;
https://www.drugs.com/methadone.html (last visited Feb. 1 2017). Nor
are physicians prohibited from prescribing narcotics to drug-addicted pa-
tients for the purpose of pain management, so long as the prescription is
made within the usual course of professional practice and is intended to
confer a medical benefit.
No. 15-3481                                                  11

whether the patients were addicted to the drugs (non-ad-
dicted patients can misuse drugs too), and regardless of
whether they suffered from medical conditions that might
otherwise warrant treatment with those same drugs under
different circumstances.
    To be clear, we agree with Dr. Kohli that physicians are not
automatically liable under § 841(a) whenever they prescribe
narcotics to a patient who happens to be addicted; but we add
that neither are they automatically immune from liability
whenever a patient who is obviously misusing their prescrip-
tion happens to suffer from chronic pain. The Controlled Sub-
stances Act does not give physicians carte blanche to pre-
scribe controlled drugs for a non-medical purpose simply be-
cause the immediate recipient of the prescription has an ill-
ness that the drugs could in theory alleviate if used properly.
In every case, the critical inquiry is whether the relevant pre-
scriptions were made for a valid medical purpose and within
the usual course of professional practice. Here, a jury could
reasonably conclude that they were not.
    In sum, viewed in the light most favorable to the prosecu-
tion, the evidence was sufficient to enable a rational jury to
conclude beyond a reasonable doubt that Dr. Kohli intention-
ally and knowingly prescribed controlled substances outside
the usual course of professional medical practice and without
a legitimate medical purpose. The conviction is supported by
sufficient evidence, and the motion for acquittal was properly
denied.
   B. Expert Testimony of Dr. Parran
   Dr. Kohli next argues that the district court erred by allow-
ing Dr. Parran to testify about applicable legal standards and
12                                                  No. 15-3481

legally dispositive issues in violation of Federal Rule of Evi-
dence 704. We review the district court’s decision to admit ex-
pert testimony for an abuse of discretion. United States v. Good-
win, 496 F.3d 636, 641 (7th Cir. 2007). Rule 704 permits experts
to testify about an “ultimate issue” in a case, Fed. R. Evid.
704(a), but prohibits them from stating an “opinion about
whether the defendant did or did not have a mental state or
condition that constitutes an element of the crime charged or
of a defense,” Fed. R. Evid. 704(b).
    Dr. Parran’s expert testimony in this case falls squarely
within the parameters of Rule 704. As noted earlier, Dr. Parran
testified that he believed certain of Dr. Kohli’s prescriptions
were inconsistent with the usual course of professional prac-
tice and lacked a legitimate medical purpose. That testimony
tracks the elements necessary to sustain a conviction for ille-
gal dispensation, see 21 C.F.R. § 1306.04(a), and it therefore
embodies an opinion about ultimate or dispositive issues in
the case. Such opinions are expressly allowed, however, un-
der Rule 704(a). Likewise, consistent with Rule 704(b), Dr. Par-
ran offered no opinion about Dr. Kohli’s subjective mental
state when he wrote the prescriptions at issue, or about
whether Dr. Kohli had the requisite intent to be convicted of
the crimes charged. Dr. Parran did not rely on “‘some special
knowledge of [Dr. Kohli’s] mental processes,” but clearly and
properly based his expert opinion on a review of Dr. Kohli’s
office records in light of his own experience and training. See
United States v. Winbush, 580 F.3d 503, 512 (7th Cir. 2009).
   We also reject Dr. Kohli’s argument that Dr. Parran ex-
ceeded his role as a medical expert witness by instructing the
jury on the applicable legal standard. It is true that Dr. Par-
ran’s testimony touched on the applicable standard of care
No. 15-3481                                                               13

among medical professionals—a standard that is no doubt
closely linked to § 841(a)’s prohibition on prescribing outside
the “usual course of professional medical practice.” But testi-
mony on the standard of care is not converted into an imper-
missible jury instruction on the governing legal standard just
because the two standards overlap. If that were the case, phy-
sicians could virtually never offer meaningful expert opinions
in prosecutions under § 841(a). See Chube II, 538 F.3d at 698
(recognizing that “it is impossible sensibly to discuss the
question whether a physician was acting outside the usual
course of professional practice and without a legitimate med-
ical purpose without mentioning the usual standard of
care”). 3 Dr. Parran did not lecture the jury about the legal
meaning or application of § 841(a), but simply opined that cer-
tain of Dr. Kohli’s actions were medically unjustified and con-
trary to standard professional medical practice. That opinion
was within Dr. Parran’s area of expertise and was not inappro-
priate under Rule 704 or otherwise.
    Accordingly, the district court did not abuse its discretion
in admitting Dr. Parran’s expert testimony.
    C. Impeachment on Cross-Examination
    Dr. Kohli also maintains that the district court erred by al-
lowing the government to impeach him about the death of his
former patient Kenneth Kramer. We review the district court’s
ruling for an abuse of discretion. See United States v. Boswell,


    3 See also United States v. Feingold, 454 F.3d 1001, 1007 (9th Cir. 2006)
(“[O]nly after assessing the standards to which medical professionals gen-
erally hold themselves is it possible to evaluate whether a practitioner’s
conduct has deviated so far from the ‘usual course of professional practice’
that his actions become criminal.”).
14                                                   No. 15-3481

772 F.3d 469, 476 (7th Cir. 2014); United States v. Owens, 145
F.3d 923, 927 (7th Cir. 1998).
    It is well-settled that “when a criminal defendant elects to
testify in his own defense, he puts his credibility in issue and
exposes himself to cross-examination, including the possibil-
ity that his testimony will be impeached.” Boswell, 772 F.3d at
475; see also United States v. Taylor, 728 F.2d 864, 874 (7th Cir.
1984). As mentioned earlier, Dr. Kohli unequivocally testi-
fied—not once but twice—that no patient had ever died under
his care: “Have you ever had a patient die under your care?
No, sir. . . . I never had a problem, a patient died on me.” By
making these affirmative statements on direct examination,
Dr. Kohli put his credibility in issue and thus opened the door
for the government to impeach him on cross-examination. We
agree with the district court that the government had every
right to question the truthfulness of what Dr. Kohli himself
chose to say in his own defense in open court.
     1. Collateral Evidence Rule
    Dr. Kohli tries to evade this conclusion by invoking the fa-
miliar rule against impeachment by contradiction on collat-
eral matters (commonly known as the collateral evidence
rule). But that rule does not apply here for several reasons. To
begin, the collateral matter at issue––whether any patients
had ever died under Dr. Kohli’s care––was elicited by Dr.
Kohli’s counsel on direct examination, not by the government
on cross-examination. See Taylor, 728 F.2d at 873–74 (empha-
sizing that the collateral evidence rule applies only when a
witness is “impeached by contradictions as to collateral or ir-
relevant matters elicited on cross-examination”). Furthermore,
the rule is implicated only when a party presents “extrinsic
evidence” that a witness’s testimony is incorrect. United States
No. 15-3481                                                               15

v. Senn, 129 F.3d 886, 893–94 (7th Cir. 1997). 4 As previously
stated, however, the government offered no extrinsic evi-
dence (e.g., documents from the coroner’s office or testimony
from the coroner) to impeach Dr. Kohli, but limited its im-
peachment to questioning him on cross-examination and ac-
cepted his answers without contradiction. 5 See Simmons, Inc.
v. Pinkerton’s, Inc., 762 F.2d 591, 605 (7th Cir. 1985), abrogated
on other grounds as recognized by Glickenhaus & Co. v. House-
hold Int’l, Inc., 787 F.3d 408, 425 n.12 (7th Cir. 2015) (specifying
that “the collateral evidence rule does not . . . limit the scope
of all types of impeachment by cross-examination,” but “merely
precludes extrinsic evidence of certain facts that would im-
peach by contradiction”).
    2. Rule 16
    Dr. Kohli also contends that the government failed to
timely disclose its impeachment materials in violation of Rule
16 of the Federal Rules of Criminal Procedure, which requires
the government to promptly disclose any documents that are
within its possession, custody, or control, and that are “mate-
rial to preparing the defense.” Fed. R. Crim. P. 16(a)(1)(E)(i),
(c); see also Fed. R. Crim. P. 16(a)(1)(B), (F). According to Dr.




    4 See also Taylor v. Nat’l R.R. Passenger Corp., 920 F.2d 1372, 1375 (7th
Cir. 1990) (“[T]he collateral evidence rule limits the extent to which the
witness’ testimony about non-essential matters may be contradicted by
extrinsic proof.”).
    5Although the government referenced the exhibit number of the cor-
oner’s report during cross-examination, the exhibit was not admitted into
evidence.
16                                                           No. 15-3481

Kohli, Rule 16 required the government to turn over the in-
formation from the coroner’s office before using that infor-
mation to initiate its impeachment on cross-examination. 6
    We see no reversible error. As a preliminary matter, we’re
doubtful that Rule 16 applies here because the information
from the coroner’s office bears no relation to the charges in
this case (Kramer died years before the earliest events giving
rise to the indictment) and so doesn’t appear “material to pre-
paring the defense.” Rather, the information became mate-
rial—for the limited purpose of impeaching Dr. Kohli—only
after Dr. Kohli voluntarily testified at trial that no patient had
ever died under his care. It is difficult to see how an admit-
tedly “collateral matter” that is otherwise irrelevant to the
pending charges could suddenly become “material” to the de-
fense simply because the defendant chooses to testify about it
on direct examination. See United States v. Caro, 597 F.3d 608,
621 & n.15 (4th Cir. 2010) (collecting cases) (holding that in-
formation is “material to the defense” under Rule
16(a)(1)(E)(i) only if there is “some indication that the pretrial
disclosure of the disputed evidence would have enabled the
defendant significantly to alter the quantum of proof in his
favor”).
    In any event, even if the government violated Rule 16 by
failing to disclose the coroner’s report sooner than it did, any
error was harmless. The materials were not introduced into


     6 Recall that the government had not yet disclosed the coroner’s report

when it initially asked Dr. Kohli if he remembered a patient named Ken-
neth Kramer. (Of course, after Dr. Kohli answered that initial question, the
government promptly disclosed the report and did not resume its inquiry
until the defense had time to review it.)
No. 15-3481                                                                  17

evidence, and the district court granted a continuance by al-
lowing the defense to review the materials overnight before
the government could continue its cross-examination the fol-
lowing day. Under Rule 16, these remedial measures were
clearly within the trial court’s discretion and effectively cured
any harm that might otherwise have resulted from the sup-
posed violation. See Fed. R. Crim. P. 16(d)(2) (stating that a
district court may remedy a Rule 16 violation by, among other
things, granting a continuance, ordering the government to
permit the inspection of the materials in its possession, or pro-
hibiting the introduction of the materials into evidence).
    On the whole, the district court’s balanced approach to Dr.
Kohli’s impeachment was reasonable and not an abuse of dis-
cretion. Reversal is not warranted.
    D. Jury Instructions
   Dr. Kohli’s final argument is that the district court errone-
ously instructed the jury that a finding of civil malpractice
was sufficient to support a conviction. A district court has
substantial discretion in formulating the precise wording of
jury instructions “‘so long as the final result, read as a whole,
completely and correctly states the law.’” United States v. Gib-
son, 530 F.3d 606, 609 (7th Cir. 2008). Dr. Kohli’s counsel did
not object to the jury instructions he now challenges on ap-
peal, so we review the instructions for plain error. 7 United


    7 The government alternatively argues that Dr. Kohli has waived the
right to appellate review by affirmatively approving the challenged in-
structions at trial. See United States v. Anifowoshe, 307 F.3d 643, 650 (7th Cir.
2002) (“Waiver of a right at the trial level precludes a party from seeking
review on appeal.”). Because we conclude that the instructions were not
plainly erroneous, we need not reach this alternative argument.
18                                                    No. 15-3481

States v. Javell, 695 F.3d 707, 713 (7th Cir. 2012). Plain-error re-
view “is ‘particularly light-handed in the context of jury in-
structions,’ since it is unusual that any error in an instruction
to which no party objected would be so great as to affect sub-
stantial rights.” United States v. DiSantis, 565 F.3d 354, 361 (7th
Cir. 2009).
    The district court’s jury instructions in this case were not
plainly erroneous. The court instructed the jury to convict Dr.
Kohli of illegally dispensing controlled substances under §
841(a) only if the jury found, beyond a reasonable doubt, that
Dr. Kohli (1) knowingly and intentionally prescribed con-
trolled substances (2) outside the usual course of professional
medical practice, and (3) for no legitimate medical purpose.
That is exactly what the statute requires to support a convic-
tion. See 21 U.S.C. § 841(a); 21 C.F.R. § 1306.04(a). The district
court thus correctly spelled out each of the elements of the of-
fense, and clearly articulated the appropriate burden of proof
governing criminal liability. The court further instructed the
jury that it should not convict Dr. Kohli if it found that he
made the relevant prescriptions in good faith.
    We see no support for Dr. Kohli’s argument that the dis-
trict court somehow conflated the standards for civil and
criminal liability, or that it otherwise misled the jury into be-
lieving that it could find Dr. Kohli criminally liable for engag-
ing in mere civil malpractice. The district court’s jury instruc-
tions fairly and accurately stated the law and do not warrant
reversal.
                        III. CONCLUSION
   For the foregoing reasons, the judgment of the district
court is AFFIRMED.